         Case 20-10249         Doc 9
                                  Filed 09/17/20 Entered 09/17/20 17:03:15 Desc Main
                                    Document     Page 1 of 30
                          IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                      ASHEVILLE DIVISION
IN RE:

         KENNETH D. MCBRIDE                                                            20-10249
         CATHERINE D. MCBRIDES                                                        CHAPTER 7
         DEBTOR(S)


                            MOTION FOR RELIEF FROM THE AUTOMATIC
               STAY OF SECTION 362(d) OR IN THE ALTERNATIVE ADEQUATE PROTECTION

         COMES NOW PHH Mortgage Corporation Servicer for The Bank of New York Mellon, f/k/a The Bank of New
York as successor in interest to JPMorgan Chase Bank, N.A. as Trustee for NovaStar Mortgage Funding Trust, Series 2006-
2, NovaStar Home Equity Loan Asset-Backed Certificates, Series 2006-2 ("Movant") and respectfully shows the Court the
following:

   1. On August 21, 2020, Kenneth D. McBride and Catherine D. McBrides (“Debtors”), filed a petition with the
Bankruptcy Court for the Western District of North Carolina under Chapter 7 of Title 11 of the United States Code.

   2. On the date the petition was filed, the Debtors were the owners of real property with an address of 69 French Cove,
Waynesville, NC 28785 ("Property") and more particularly described in the Deed of Trust referred to below.

    3. The said Deed of Trust secures a Note in favor of Novastar Mortgage, INC, in the original principal amount of
$291,200.00, dated April 13, 2006 ("Note"), a copy of which is attached as "Exhibit 1."

    4. The Property is subject to the first lien of the Movant by the Deed of Trust recorded in the Haywood County Public
Registry, ("Deed of Trust"), a copy of which is attached as "Exhibit 2."

    5.   The said Note and Deed of Trust have been transferred and assigned to Movant.

     6. The Debtors have defaulted in the payment of the mortgage payments. Upon information and belief, the amount of
the default, exclusive of attorney fees and costs, is as follows:

             2 payments at $2,256.30                                        $4,512.60
             January 1, 2020 To February 1, 2020
             3 payments at $2,282.71                                        $6,848.13
             March 1, 2020 To May 1, 2020
             4 payments at $2,282.70                                        $9,130.80
             June 1, 2020 To September 1, 2020

             Less Suspense                                                  ($0.00)

             TOTAL PAYMENTS DUE                                             $20,491.53

    7.   The approximate payoff as of good through September 15, 2020 is $250,140.06.

    8.   The scheduled value of the subject property is $325,000.00. This information was obtained from Schedule D.

   9. Upon information and belief, the Debtors are surrendering the subject property. Debtor(s) have stated this in the
Chapter 7 Statement of Intent.

   10. Although there is equity in the property, the Debtors are surrendering the property, and do not plan to make
payments to the creditor. As such Movant, is entitled to relief from the Automatic Stay pursuant to Section 362(d)(1) of the
Bankruptcy Code for cause shown, including but not limited to, lack of adequate protection.

    11. This motion shall serve as notice to the Debtor that the Movant will collect reasonable attorney fees and costs as
allowed by the Note and Deed of Trust.
         Case 20-10249          Doc 9      Filed 09/17/20 Entered 09/17/20 17:03:15                      Desc Main
                                             Document     Page 2 of 30
         WHEREFORE, Movant prays the Court as follows:

     1. Modify the Automatic Stay of Section 362(a) of the Bankruptcy Code to permit Movant to enforce its security
interest in the real property of the Debtors.

    2. As an alternative to the relief prayed for above, grant adequate protection to Movant for its interest in the property of
the Debtor(s).

   3. Modify Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure so that it is not applicable in this case and so
Movant may immediately enforce and implement this order granting relief from the automatic stay.

    4.   Grant Movant reasonable costs and attorney fees incurred in connection with this proceeding; and,

    5.   Grant Movant such other and further relief as may seem just and proper.

     6. The Movant further seeks relief to contact the Debtor by telephone or written correspondence and, at its option,
offer, provide and enter into any potential forbearance agreement, loan modification, refinance agreement or other loan
workout or loss mitigation agreement.



         This the 17th day of September, 2020.

                                                    /s/Andrew Lawrence Vining
                                                    Andrew Lawrence Vining, Attorney for Creditor, Bar # 48677
                                                    avining@logs.com | 704-831-2286
                                                    Shapiro & Ingle, LLP
                                                    10130 Perimeter Parkway
                                                    Suite 400
                                                    Charlotte, NC 28216
                                                    Phone: (704) 333-8107 | Fax: (704) 333-8156
                                                    Supervisory Attorney Contact: Grady Ingle
                                                    gingle@logs.com | 704-831-2217
                                                    Electronic Service Notifications: ncbkmail@shapiro-ingle.com
   Case 20-10249           Doc 9      Filed 09/17/20 Entered 09/17/20 17:03:15                       Desc Main
                                        Document     Page 3 of 30


Case number: 20-10249
Debtor: Kenneth D. McBride and Catherine D. McBrides

Basis for asserting that “The Bank of New York Mellon, f/k/a The Bank of New York as successor in interest
to JPMorgan Chase Bank, N.A. as Trustee for NovaStar Mortgage Funding Trust, Series 2006-2, NovaStar
Home Equity Loan Asset-Backed Certificates, Series 2006-2”

PHH Mortgage Corporation services the underlying mortgage loan and note for the property referenced in this
Motion for:
“The Bank of New York Mellon, f/k/a The Bank of New York as successor in interest to JPMorgan Chase
Bank, N.A. as Trustee for NovaStar Mortgage Funding Trust, Series 2006-2, NovaStar Home Equity Loan
Asset-Backed Certificates, Series 2006-2”
(hereinafter, “noteholder”) and is entitled to proceed accordingly. Should the Automatic Stay be lifted and/or set
aside by Order of this Court or if this case is dismissed or if the Debtor obtains a discharge and a foreclosure action
is commenced or recommenced, said foreclosure action will be conducted in the name of the noteholder. The
noteholder has the right to foreclose because (check the applicable below):
___ Noteholder is the owner of the note.
_X_ Noteholder is the original mortgagee or beneficiary or assignee of the security instrument for the referenced
loan. Noteholder directly or through an agent has possession of the promissory note and the promissory note is either
made payable to Noteholder or has been duly endorsed.
___ Noteholder is the original mortgagee or beneficiary or assignee of the security instrument for the referenced
loan. Noteholder directly or through an agent, has possession of the promissory note and will enforce the promissory
note as transferee in possession.
 ___Noteholder is the original mortgagee or beneficiary or assignee of the security instrument for the referenced
loan. Noteholder is unable to find the promissory note and will seek to prove the promissory note through the filing
of a lost note affidavit.
___ Noteholder is the successor trustee and transferee in possession of the security instrument for the referenced
loan.




20-110618
  Case 20-10249         Doc 9   Filed 09/17/20 Entered 09/17/20 17:03:15   Desc Main
                                  Document     Page 4 of 30



PHH Mortgage Services                                              Tel 877-688-7116
1 Mortgage Way                                                     Fax 856-917-8003
Mt. Laurel NJ 08054




                          **IMPORTANT NOTICE**
Upon written request, PHH Mortgage Services will provide the following
information regarding the subject loan:
   * A copy of the payment history through the date the account was last less
      than 60 days past due.
   * A copy of the note.
   * If foreclosure has been commenced or a POC has been filed, copies of any
      assignments of mortgage or deed of trust required to demonstrate the
      right to foreclose on the borrower's note under applicable state laws.
   * The name of the investor that holds the loan.

Requests for this information/documentation can be sent to us at the following
address:
                             PHH Mortgage Services
                                 Mailstop SBRP
                                   PO Box 5469
                               Mt. Laurel, NJ 08054

This notice is being provided for informational and compliance purposes only. It is
not an attempt to collect a debt.




20-110618
Case 20-10249        Doc 9      Filed 09/17/20 Entered 09/17/20 17:03:15                   Desc Main
                                  Document     Page 5 of 30




                IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
IN RE:

KENNETH D. MCBRIDE                                                      20-10249
CATHERINE D. MCBRIDES                                                  CHAPTER 7
DEBTOR(S)


                           NOTICE OF OPPORTUNITY FOR HEARING

         TAKE NOTICE that a motion has been filed by PHH Mortgage Corporation Servicer for The
Bank of New York Mellon, f/k/a The Bank of New York as successor in interest to JPMorgan Chase Bank,
N.A. as Trustee for NovaStar Mortgage Funding Trust, Series 2006-2, NovaStar Home Equity Loan Asset-
Backed Certificates, Series 2006-2. A copy of the motion accompanies this notice.

         TAKE FURTHER NOTICE that any response, including objection, to the relief requested in the
attached motion, should be filed with the Clerk of the Bankruptcy Court within FOURTEEN (14) DAYS
of the date of this Notice and a copy served on the attorney identified below and upon other parties as
required by law or Court order. Any response shall clearly identify the specific motion to which the
response is directed, and it shall comply fully with any Local Bankruptcy Rules applicable.

        TAKE FURTHER NOTICE that no hearing will be held on this motion or application unless a
response is timely filed and served, in which case, the Court will hear the motion as follows:

                    LOCATION                                              DATE AND TIME
                   US Court House
                                                                          October 20, 2020 at
                   100 Otis Street
                                                                              9:30 a.m.
                 Asheville, NC 28801

        This the 17th day of September, 2020.

                                                 /s/Andrew Lawrence Vining
                                                 Andrew Lawrence Vining, Attorney for Creditor, Bar # 48677
                                                 avining@logs.com | 704-831-2286
                                                 Shapiro & Ingle, LLP
                                                 10130 Perimeter Parkway
                                                 Suite 400
                                                 Charlotte, NC 28216
                                                 Phone: (704) 333-8107 | Fax: (704) 333-8156
                                                 Supervisory Attorney Contact: Grady Ingle
                                                 gingle@logs.com | 704-831-2217
                                                 Electronic Service Notifications: ncbkmail@shapiro-ingle.com
Case 20-10249          Doc 9      Filed 09/17/20 Entered 09/17/20 17:03:15                       Desc Main
                                    Document     Page 6 of 30



                 IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            ASHEVILLE DIVISION
IN RE:

KENNETH D. MCBRIDE                                                           20-10249
CATHERINE D. MCBRIDES                                                       CHAPTER 7
DEBTOR(S)

                                      CERTIFICATE OF SERVICE

         I hereby certify that I have this day served the foregoing and annexed pleading or paper upon:

                                            (Served via U.S. Mail)
                                  Kenneth D McBride and Catherine D McBride
                                               69 French Cove
                                            Waynesville, NC 28785

                                     (Served via Electronic Notification Only)
                                                  Benson T. Pitts
                                         Pitts, Hay & Hugenschmidt, PA
                                                 14 Clayton Street
                                                Asheville, NC 28801

                                     (Served via Electronic Notification Only)
                                                Barbara B. Stalzer
                                            406 Upper Flat Creek Rd
                                             Weaverville, NC 28787

                                  (Served via U.S. Electronic Notification Only)
                                                 Shelley K. Abel
                                            Bankruptcy Administrator
                                         402 W. Trade Street, Room 200
                                              Charlotte, NC 28202

by depositing the same in a postpaid wrapper properly addressed to each such party or his attorney of
record in a post office or other official depository under the exclusive care and custody of the United States
Postal Service and/or by electronic mail, if applicable.

         This the 17th day of September, 2020.
                                                     /s/Andrew Lawrence Vining
                                                     Andrew Lawrence Vining, Attorney for Creditor, Bar # 48677
                                                     avining@logs.com | 704-831-2286
                                                     Shapiro & Ingle, LLP
                                                     10130 Perimeter Parkway
                                                     Suite 400
                                                     Charlotte, NC 28216
                                                     Phone: (704) 333-8107 | Fax: (704) 333-8156
                                                     Supervisory Attorney Contact: Grady Ingle
                                                     gingle@logs.com | 704-831-2217
                                                     Electronic Service Notifications: ncbkmail@shapiro-ingle.com
Case 20-10249   Doc 9   Filed 09/17/20 Entered 09/17/20 17:03:15   Desc Main
                          Document     Page 7 of 30
Case 20-10249   Doc 9   Filed 09/17/20 Entered 09/17/20 17:03:15   Desc Main
                          Document     Page 8 of 30
Case 20-10249   Doc 9   Filed 09/17/20 Entered 09/17/20 17:03:15   Desc Main
                          Document     Page 9 of 30
Case 20-10249   Doc 9   Filed 09/17/20 Entered 09/17/20 17:03:15   Desc Main
                         Document     Page 10 of 30
Case 20-10249   Doc 9   Filed 09/17/20 Entered 09/17/20 17:03:15   Desc Main
                         Document     Page 11 of 30
Case 20-10249   Doc 9   Filed 09/17/20 Entered 09/17/20 17:03:15   Desc Main
                         Document     Page 12 of 30
Case 20-10249   Doc 9   Filed 09/17/20 Entered 09/17/20 17:03:15   Desc Main
                         Document     Page 13 of 30
Case 20-10249   Doc 9   Filed 09/17/20 Entered 09/17/20 17:03:15   Desc Main
                         Document     Page 14 of 30
Case 20-10249   Doc 9   Filed 09/17/20 Entered 09/17/20 17:03:15   Desc Main
                         Document     Page 15 of 30
Case 20-10249   Doc 9   Filed 09/17/20 Entered 09/17/20 17:03:15   Desc Main
                         Document     Page 16 of 30
Case 20-10249   Doc 9   Filed 09/17/20 Entered 09/17/20 17:03:15   Desc Main
                         Document     Page 17 of 30
Case 20-10249   Doc 9   Filed 09/17/20 Entered 09/17/20 17:03:15   Desc Main
                         Document     Page 18 of 30
Case 20-10249   Doc 9   Filed 09/17/20 Entered 09/17/20 17:03:15   Desc Main
                         Document     Page 19 of 30
Case 20-10249   Doc 9   Filed 09/17/20 Entered 09/17/20 17:03:15   Desc Main
                         Document     Page 20 of 30
Case 20-10249   Doc 9   Filed 09/17/20 Entered 09/17/20 17:03:15   Desc Main
                         Document     Page 21 of 30
Case 20-10249   Doc 9   Filed 09/17/20 Entered 09/17/20 17:03:15   Desc Main
                         Document     Page 22 of 30
Case 20-10249   Doc 9   Filed 09/17/20 Entered 09/17/20 17:03:15   Desc Main
                         Document     Page 23 of 30
Case 20-10249   Doc 9   Filed 09/17/20 Entered 09/17/20 17:03:15   Desc Main
                         Document     Page 24 of 30
Case 20-10249   Doc 9   Filed 09/17/20 Entered 09/17/20 17:03:15   Desc Main
                         Document     Page 25 of 30
Case 20-10249   Doc 9   Filed 09/17/20 Entered 09/17/20 17:03:15   Desc Main
                         Document     Page 26 of 30
Case 20-10249   Doc 9   Filed 09/17/20 Entered 09/17/20 17:03:15   Desc Main
                         Document     Page 27 of 30
Case 20-10249   Doc 9   Filed 09/17/20 Entered 09/17/20 17:03:15   Desc Main
                         Document     Page 28 of 30
Case 20-10249   Doc 9   Filed 09/17/20 Entered 09/17/20 17:03:15   Desc Main
                         Document     Page 29 of 30
Case 20-10249   Doc 9   Filed 09/17/20 Entered 09/17/20 17:03:15   Desc Main
                         Document     Page 30 of 30
